

116 HR 3725 IH: Civil War Defenses of Washington National Historical Park Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3725IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Civil War Defenses of Washington National Historical Park comprised of certain
			 National Park System lands, and by affiliation and cooperative agreements
			 other historically significant resources, located in the District of
			 Columbia, Virginia, and Maryland, that were part of the Civil War defenses
			 of Washington and related to the Shenandoah Valley Campaign of 1864, to
			 study ways in which the Civil War history of both the North and South can
			 be assembled, arrayed, and conveyed for the benefit of the public, and for
			 other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Civil War Defenses of Washington National Historical Park Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Redesignation.
					Sec. 4. Areas included in Civil War Defenses of Washington National Historical Park.
					Sec. 5. Possible inclusion of additional areas.
					Sec. 6. National Civil War History Education Center report.
					Sec. 7. Administration.
					Sec. 8. Definitions.
			2.Findings and purposes
 (a)FindingsThe Congress finds and declares as follows: (1)It is fitting and helpful for Americans to remember the Civil War, 1861–1865, and to reflect upon, and learn from, the storied history, valor, heartbreak, and suffering of both sides in this tragic war that so divided and scarred the young Nation, but that also served as a crucible for the Nation to secure itself as the United States and preserve the Union, abolish the injustice of slavery, and become the beacon of hope as a democracy that it has become for the world.
 (2)The significance of the Civil War to the future of the United States is incalculable. The war’s lessons and meaning to the history of the United States, what it stands for, and its place in the world today must be remembered and conveyed to future generations. The war pitted family against family, brother against brother, friend against friend, Blue against Gray. Its battlegrounds were consecrated with blood that was shed by many who gave their last full measure of devotion. The reunited democracy that emerged, after such a heavy loss of life on both sides and the difficult decades of healing that followed, made the United States stronger. It helped the Nation advance toward achieving the inalienable rights and noble goals and values its founders sought, but had not fully achieved, in their lifetimes.
 (3)The defenses of Washington played a key role in the outcome of the Civil War. They were constructed at the beginning of the war in 1861 as a ring of fortifications in the District of Columbia, Maryland, and northern Virginia, to protect the Nation’s capital. By the end of the war, these defenses included 68 forts, 93 unarmed batteries, 807 mounted cannon, 13 miles of rifle trenches, and 32 miles of military roads.
 (4)The major test of the Civil War defenses of Washington came with the Shenandoah Valley Campaign of 1864 when Confederate Lieutenant General Jubal Early marched from Richmond to Lynchburg, Virginia, and through the Shenandoah Valley to Harpers Ferry, West Virginia, and Frederick, Maryland. His major objective, as directed to him by General Robert E. Lee, was to attack the Nation’s capital from the north, causing Union Forces to be withdrawn from threatening Richmond, the capital of the Confederacy. He was delayed by Union Major General Lew Wallace at the Battle of Monocacy on July 9, 1864, and was stopped at the northern edge of the District of Columbia at the Battle of Fort Stevens on July 11–12, 1864. The Shenandoah Valley Campaign ended when Union Lieutenant General Philip Sheridan defeated General Early at the Battle of Cedar Creek, Virginia, on October 19, 1864.
 (5)The Battle of Fort Stevens was the second and last attempt by the Confederate Army to attack Washington. The first major effort to surround or capture the Nation’s capital ended at Gettysburg in July 1863. After that historic battle, in his address at Gettysburg Cemetery on November 19, 1863, President Abraham Lincoln redefined what was at stake: a new nation, conceived in liberty, and dedicated to the proposition that all men are created equal … that this nation, under God, shall have a new birth of freedom—and that government of the people, by the people, and for the people shall not perish from the earth..
 (6)The Battle of Fort Stevens was the only verifiable time that a sitting United States President (Abraham Lincoln) came under hostile fire during a battle while in office. Nearly all the individual forts in the defenses of Washington (on both sides of the Potomac and Anacostia Rivers) were involved in stopping General Early’s attack. Had that one battle at the very edge of Washington been lost, the Nation’s capital, the Presidency, the Union Government, and emancipation all would have been potentially lost and the history of the United States dramatically changed. The victory at Fort Stevens not only saved the city and the national government, but also led to the October 1864 victories for the Union in the Shenandoah Valley, which ensured Lincoln’s re-election and preservation of the Union at that critical moment.
 (7)After the end of the war, most of the Civil War defenses of Washington were returned to private land owners, but many were retained by the military or the lands were repurchased later by the United States. Of the remaining fortifications in public ownership, 19 sites (including Battleground Cemetery) are owned by the Federal Government and managed by the National Park Service, four are owned by local units of government in northern Virginia, and one is owned by Montgomery County, Maryland.
 (8)In 1902, the Senate McMillan Commission issued a Report on the Improvement of the Park System of Washington (U.S. Senate Committee on the District of Columbia, Senate Report No. 166, 57th Congress, 1st Session). The Report called for development of a Fort Drive to connect the Civil War defenses of Washington in the Nation’s capital. Congress appropriated funds to purchase lands for the Fort Drive during the 1930s, but it was never fully completed.
 (9)Most of the remaining Civil War defenses of Washington contain significant natural and recreational resources, and some offer sweeping vistas overlooking the Nation’s capital. With the lands acquired for the Fort Drive, they provide a linkage of urban green spaces that contribute to the history, character, and scenic values of the Nation’s capital and offer educational and recreational opportunities along with their natural and important historical values.
 (10)Sites associated with the Civil War defenses of Washington that are in Federal ownership within the District of Columbia, the Commonwealth of Virginia, and the State of Maryland are managed under three separate units of the National Park Service (Rock Creek Park, National Capital Parks–East, and the George Washington Memorial Parkway). Action by Congress is needed to protect and aid the educational benefits of the unique place in history of these sites through proper management, stabilization, maintenance, development, use, and, importantly, interpretation.
 (11)It is fitting and proper that, as Americans reflect upon the legacy of the Civil War, we more fully understand and appreciate the roles of the battles in the District of Columbia, Virginia, West Virginia, and Maryland related to the defenses of Washington. Taken together, these battles were pivotal to the outcome of the war and therefore to its impact on the promise of the United States. It is therefore in the national interest that these historically important sites and resources be protected from further damage or loss and that they be preserved, enhanced, and interpreted for the use, enjoyment, and education of present and future generations.
 (12)There is a genuine need and compelling reason for the United States to rededicate itself to and honor the vision and ideals of democracy as reflected in the Constitution by commemorating and interpreting through this National Historical Park the epic story of the American Civil War and the profound and lasting impact of the war on the values, capabilities, and strengths that the United States reflects through the ideals that it stands for in the world today.
 (b)PurposesThe purposes of this Act are— (1)to protect, preserve, enhance, and interpret for the benefit and use of present and future generations the cultural, historical, natural, and recreational resources of the Civil War defenses of Washington located in the District of Columbia, Virginia, and Maryland; and
 (2)to study and consider creative and cost-effective ways that the storied history of the Civil War, including the defenses of Washington and the Shenandoah Valley Campaign of 1864, can be assembled, arrayed, and effectively conveyed to and for the benefit of the public.
 3.RedesignationThe Civil War defenses of Washington are hereby redesignated as the Civil War Defenses of Washington National Historical Park.
		4.Areas included in Civil War Defenses of Washington National Historical Park
 (a)Areas under the administration of the national park serviceThe National Historical Park shall include all areas associated with the Civil War defenses of Washington that are currently owned by the Federal Government and under the administration of the National Park Service, each as depicted on appropriate maps maintained by the Secretary of the Interior, including the following:
 (1)The following fortifications and associated lands: (A)Battery Kemble.
 (B)Fort Bayard. (C)Fort Bunker Hill.
 (D)Fort Carroll. (E)Fort Chaplin.
 (F)Fort Davis. (G)Fort DeRussy.
 (H)Fort Dupont. (I)Fort Foote.
 (J)Fort Greble. (K)Fort Mahan.
 (L)Fort Marcy. (M)Fort Reno.
 (N)Fort Ricketts. (O)Fort Slocum.
 (P)Fort Stanton. (Q)Fort Stevens.
 (R)Fort Totten. (2)The following affiliated National Park Areas:
 (A)Fort Circle Drive. (B)Battleground National Cemetery.
 (C)Fort Washington. (D)Oxon Cove Park and Oxon Hill Farm.
 (b)Potential affiliation of eligible areas owned by local governmentsAny site associated with the Civil War defenses of Washington that is owned by a unit of local government in Virginia, Maryland, or the District of Columbia, may become affiliated with the National Historical Park pursuant to a cooperative agreement entered into between the unit of local government concerned and the Secretary, including the following:
 (1)In Virginia: (A)Fort Ward, City of Alexandria.
 (B)Fort C.F. Smith, Arlington County. (C)Fort Ethan Allen, Arlington County.
 (D)Fort Willard, Fairfax County. (2)In Maryland: Battery Bailey, Montgomery County.
				5.Possible inclusion of additional areas
 (a)Affiliation authorityAny site associated with the Civil War defenses of Washington that is owned by a private individual or organization or a unit of local government in the District of Columbia, Virginia, or Maryland, other than those listed in section 4, that the Secretary determines is eligible for affiliation with the National Historical Park, may be affiliated with the National Historical Park pursuant to a cooperative agreement entered into between the site owner and the Secretary. The Secretary may purchase such properties from willing sellers, subject to the availability of private sector donated funding or appropriations.
 (b)Consent requiredNo non-Federal property may be included in the National Historical Park without the written consent of the owner of the property.
 (c)Prohibition on use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this Act or for the purposes of this Act.
 (d)Consultation and public participationThe Secretary shall consult with interested officials of State governments and units of local government, representatives of interested organizations, and interested members of the public before executing a cooperative agreement under this section or section 7(d).
			6.National Civil War History Education Center report
 (a)In generalIn furtherance of and consistent with section 2, the Secretary shall study and consider creative and cost-effective ways to facilitate the storied history of the Civil War for both the North and the South, including the history of the defenses of Washington and the Shenandoah Valley Campaign of 1864, being assembled, arrayed, and conveyed for the benefit of the public for the knowledge, education, and inspiration of this and future generations about the impact of that war on the United States and its fledgling democracy, abolition of slavery, free enterprise economic system, culture, art, music, and national security capabilities.
 (b)AssistanceIn conducting the study, the Secretary shall seek and coordinate the assistance of a wide array of expertise of individuals and organizations regarding Civil War history, potential locations where this storied history may be shared, including adaptive reuse of existing structures, and donated funding resources to help facilitate carrying out this section.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit a report with recommendations regarding the study required by subsection (a) to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
			7.Administration
 (a)In generalThe Secretary shall administer the National Historical Park in accordance with this Act and the laws generally applicable to units of the National Park System.
 (b)Technical assistanceThe Secretary may provide technical assistance to local governments and private individuals and organizations for the management, interpretation, and preservation of historically significant resources associated with the Civil War defenses of Washington.
 (c)DonationsThe Secretary may accept, hold, administer, and use gifts, bequests, devises, and other donations, including labor and services, for purposes of this Act, including preserving or providing access to sites and other resources relating to the Civil War defenses of Washington.
 (d)Other cooperative agreementsIn addition to the authority provided by section 5(a), the Secretary may enter into cooperative agreements with State governments, units of local government, organizations, or individuals to further the purposes of the Act, including to provide visitor services and administrative facilities within reasonable proximity to the National Historical Park.
 (e)Marking of historical sitesThe Secretary may identify significant federally or nonfederally owned sites relating to the Civil War history in Washington and adjacent environs in northern Virginia and Montgomery County, Maryland, and, with the consent of the owner or owners thereof, mark them appropriately and make reference to them in any interpretive literature.
 8.DefinitionsFor the purposes of this Act, the following definitions apply: (1)National Historical ParkThe term National Historical Park means the Civil War Defenses of Washington National Historical Park designated by section 3.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 